DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 05/20/2021 have been fully considered but they are not persuasive. 
Ozawa is utilized in the below rejection and therefore arguments presented will be addressed. Upon further investigation of the claim amendment and arguments presented, the claims do not overcome the prior art teachings. The argued insulating member presented by the applicant to appear on the electrode lead appears to be utilized as means for binding to the casing in a thermal fusion process. This would allow for increased adhesion, but also blur the line between the insulating member being associated with the electrode lead and the casing in its final form. The prior art also appears to have a portion of the electrode lead (30) which is not covered by the argued insulating material (31, 32). 
Applicant argues a constant thickness and relative relationship between a pre-formed and final product. The prior art provides the teaching of a grooved portion of a resin coated stainless steel casing material that is thermally fused. This pre-formed groove portion is dimensioned to reduce springback when being thermally fused. The specific dimensions to optimize this are obvious based upon the presentation of Ozawa. The record is not clear what scientific contribution or discovery the instant claimed invention has introduced and taught to one having ordinary skill in the art that is deserving of a patent over Ozawa. 
Ozawa teaches an electrode lead which directly contacts a casing which is coated in resin. The resin insulates the electrode tabs from each other and the stainless steel structure of the casing. The electrode leads are in direct contact with the first and second casing; the first and second casing comprise a resin material and a stainless steel sheet material; and a stainless steel sheet material is 
The applicant’s arguments the stepped portion and the dimensions thereof are not considered persuasive as the teachings of Ozawa teach or obviate the groove portion of the instant claimed invention. One having ordinary skill in the art is motivated to produce a more properly sealed casing through thermal fusion of the resin feature of the casing such that springback of the stainless steel sheet does not degrade mechanical stability. 
The amendments presented do not overcome the prior art of record with relationship to the specific parameters because there is no active method step of elongation of the casing. Regardless, the method steps of the structure would need to be shown to produce a critical end result that is separate from that of the prior art. The fundamentals of the prior art, after further review of Ozawa, appear to substantially teach or obviate the instant claimed invention, even as amended. 
Instant claim is written as comprising language. The prior art teaches a portion of the electrode tab which engages with a shorter step portion whereby there is no additional insulating material [Fig 4-6; 0036-0048]. Additionally, in the final formed state, the layer 31 acts only as a binding support layer to bind with the resin of the casing whereby the line between being attributed to the casing and the electrode lead is blurred. The interpretation of the structural features of the prior art meet the limitations of the instant claimed invention; this is further shown as obvious under MPEP 2144.04 making integral versus separable as the end resulting structure is nothing more than definition of material arbitrary lines, not by the structure presented therein.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6, 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ozawa et al (PGPUB 2014/0370371).
Claim 1: Instant claim as presented recites “electrode lead grooves are elongated by thermal fusion. This limitation is not material for the purposes of patentability as it pertains to a product by process limitation. The instant claim pertains to a structure claim and is recited such that the structure is a snapshot in time; the electrode lead being formed by thermal fusion prior or in direct response to another feature of the instant invention is immaterial. The prior art will show a formation that comprises a pre-formed groove which substantially reads on the invention of the prior art and is therefore utilized to teach this limitation. 
Ozawa teaches a single battery assembly contained within an external packaging material formed by fusing [Abstract]. The instant assembly includes an electrode assembly (1) comprising a positive electrode, negative electrode, and separator element with electrolyte solution injected therein [0031]. The electrodes have tabs (3) which protrude from the external casing (2) [Fig 1]. The battery external casing includes a first receiving part (2a) and a second receiving part (2b); the shape of the assemblies are different whereby they are mirror images of each other and have an elongated joining portion (20) which makes them materially different shapes [Fig 2; 0033]. Each of the receiving portions comprises an electrode lead groove (21) dimensioned to be recessed to allow an electrode lead to more readily fit therein [Fig 2; 0034]. A final product having a first casing arranged to overlap the second casing and electrode leads whereby the electrode lead groves are connected to the electrode tabs protruding from the outside peripheral portions of the first and second casing [Fig 1-2].

The final product between the stepped portion (21) and the tabs (3) is such that no gap is present after heat sealing [0034]. Additionally, it is depicted that an electrode lead groove comprises a portion (212) which is smaller than the electrode lead [Fig 6]; the portion of t3/2-B is interpreted to be stepped and smaller than the entire thickness of the electrode lead; additionally, the size of these features are obvious to optimize for the specifics of the electrochemical operation contained therein. MPEP 2144.04. 
Ozawa provides insight into prior art elements [0003-0005] which do not have mechanical strength after many operations. Ozawa teaches that a pre-formed groove to accommodate the 
Claim 2: Ozawa teaches a battery casing to be a laminate sheet including a metal layer and resin layer [0009].
Claim 3: Instant claim includes method limitations pertaining to a “Folding step” which is not materially limiting to the final product; the prior art teaches all positively recited structural features of the joined two element portions of the casing. Additionally the instant claim includes a method to fusing to seal, although this is not materially pertinent as to the specific method of sealing, the prior art teaches a heat sealing step [0052]. The prior art teaches two casing elements joined and sealed whereby electrode assembly is accommodated therein [Fig 1]. Additionally, applicant reveals in instant figure 1 that it is well known to utilize clamshell type pouch construction for holding of batteries; the utilization of clamshell versus top + bottom are well known equivalents for the purposes of housing pouch batteries. 

Claim 5: Ozawa teaches the first and second casings to be formed separately [Fig 2] and formed by fusing [0009, 0052]. The specific method of sealing is however not material for the purposes of patenting the specific product.
Claim 6: Ozawa teaches a taper within the system whereby the width becomes gradually narrower outwards in a vertical direction [Fig 12]. The instant claim recites a “vertical” direction but does not include a separate direction whereby vertical is locked in a specific direction; under broadest reasonable interpretation, the direction element of the instant claim is non-limiting. 
Claim 9-10: Ozawa teaches pre-formed dimensions in the outer periphery of the casing to adapt to the terminals of the battery extending therefrom [Fig 2]. The stepped portion (21) is discussed to be dimensioned such that no gap is formed when the final product is assembled. Additionally, it is taught that the thicknesses are to accommodate the assembly therein [0047-0048]. 
Instant claim pertains to the preamble defined battery cell NOT the intermediate phase thereof; instant claim recites limitations of dimensions which are not present in the final object as they are joined to be sealed. Regardless, the dimensions thereof are obvious to optimize to produce a cell within the guidance of the prior art depending on the relative size dimensions of the battery assembly thereto. MPEP 2144.04. It would have been obvious to one having ordinary skill in the art at the time of invention/filing to modify the preformed construction of Yang to include preformed indents for electrode terminals as taught by Kazunori in order to make assembly easier by having pre-fitting arrangement of objects thereto.

Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ozawa et al (PGPUB 2014/0370371) as applies to claim 1, further in view of Yang et al (KR 10-2016-0062898).
Claim 11: Ozawa teaches a single battery contained within a casing, but is silent to teach two batteries with separate and distinct accommodation portions. 
Yang teaches a battery configuration as shown in Figure 5: 

    PNG
    media_image1.png
    383
    525
    media_image1.png
    Greyscale

Yang therefore establishes that the scientific principle of having two separate and distinct batteries arranged in separate and distinct package portions of the same pouch is known in the art and not a grounds for patentability of the instant claim. These portions accommodate separate and discrete electrode assembly portions. It is taught that the lid is brought to be in contact whereby the upper portion and lower portion are brought into contact with each other. It would have been obvious to one having ordinary skill in the art at the time of invention/filing to modify the casing of Ozawa to include two portions for holding cells as taught by Yang in order to provide a secondary support battery for additional electrochemical activity close to the primary battery of the larger cavity. 
Claim 12: Ozawa teaches an electrode assembly (1) comprising a positive electrode, negative electrode, and separator element with electrolyte solution injected therein [0031].  Each of the cells are thereby interpreted to have this structure.

Claims 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ozawa et al (PGPUB 2014/0370371) and Yang et al (KR 10-2016-0062898) further evidenced by Otohata (PGPUB 2017/0005318)
Claim 13-15: Ozawa teaches a laminated structure for the battery assembly, but is silent to discuss the specific electrochemical cell to be in a wound construction.
It is interpreted that it is well established in the art the electrochemical cell of a pouch type construction has two configurations internal the pouch, laminate stack and wound. 
Otohata provides evidence in the background section thereof [0003] that it is well known that wound type batteries and laminated batteries are well known and obvious to interchange with cases. There is no novel nexus between the specific wound type of battery and the outer casing of the system thereof. Applicant did not invent wound type batteries and therefore cannot receive patentability thereto. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J YANCHUK whose telephone number is (571)270-7343.  The examiner can normally be reached on M-Th 10a-8p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHEN J YANCHUK/Primary Examiner, Art Unit 1723